         Case 3:21-cr-00890-JLS Document 21 Filed 04/16/21 PageID.18 Page 1 of 1     -----FILED- -
                                                                                                  7
                                                                       APR 16 2021
                                 UNITED STATES DISTRICT COUR
                               SOUTHERN DISTRICT OF CALIFO   I A CLEAK us               -
                                                              -'sbUTHEAN oisrg:sT ICT COURT
                                                                               BY           OF CALIFORNIA
                                                                                                    DEPUTY
UNITED STATES OF AMERJCA,
                                                               Case No. 21-CR-00890-JLS

                                            Plaintiff,
                        vs.
                                                               JUDGMENT OF DIS~ SSAL

JESSICA RUIZ

                                         Defendant.


IT APPEARJNG that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment/Information:
      Ct 1 - 21 :952, 960 - Importation Methamphetamine (Felony)




Dated:
                                                         Hon. Allison H. Goddard
                                                         United States Magistrate Judge
